DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/27/2022.
Status of the Claims:
Claim(s) 1, 11 and 15 has/have been amended.
Claim(s) 8, 13 and19 has/have been canceled.
Claim(s) 1-7, 9-12 and 14-18 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

	
	Allowable Subject Matter
Claims 1-7, 9-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method for image processing, comprising: 
…identifying a plurality of white balance regions; and 
… wherein each pixel of the image data corresponds to one of the white balance regions, each of the white balance regions corresponds to one of the white balance values, and the white balance of each pixel is adjusted based on the corresponding white balance region or a combination of corresponding white balance regions.

Regarding claim(s) 2-7 and 9-10, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an apparatus for image processing, comprising: 
…identify an average RGB value for pixels in each of the illumination segments; 
apply one or more gains to an RGB value for each of the pixels in each of the illumination segments based on the corresponding average RGB value; 
adjust a white balance of each pixel of the image data based on the white balance values and based on the applied one or more gains.

Regarding claim(s) 12 and 14, claim(s) depend from independent claim 11 and is/are allowable for the same reasons stated above.

Regarding independent claim 15, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a non-transitory computer readable medium storing code for image processing, the code comprising instructions executable by a processor to: 
…identify a plurality of white balance regions, wherein each pixel of the image data corresponds to one of the white balance regions, and each of the white balance regions corresponds to one of the white balance values; and 
adjust a white balance of each pixel of the image data based on the white balance values and based on the corresponding white balance region.

Regarding claim(s) 16-18, claim(s) depend from independent claim 15 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698